941 So.2d 446 (2006)
Dexter L. ANDERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-1643.
District Court of Appeal of Florida, Fourth District.
October 25, 2006.
Rehearing Denied November 29, 2006.
Dexter L. Anderson, Polk City, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Dexter Anderson seeks review of an order that denied his motion to correct illegal sentence. We reverse and remand with respect to one of his three points.
Anderson argues that the trial court was not authorized to impose drug offender probation in connection with count one, sale of cocaine, as such is contrary to Florida Statutes section 948.20. See State v. Roper, 915 So.2d 622 (Fla. 5th DCA 2005). We agree and remand for the trial court to strike Anderson's drug offender probation and the related conditions.
GUNTHER, FARMER and GROSS, JJ., concur.